Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 17, 2009. The order, among other things, stayed the petition seeking judicial dissolution of respondent pending a hearing to determine the validity of a certain stockholders agreement.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Howell v Independent Union of Plant Protection Empls., 112 AD2d 754 [1985]; see also CPLR 5701 [a] [2] [v]). Present — Scudder, P.J., Sconiers, Green and Gorski, JJ.